
	
		II
		110th CONGRESS
		1st Session
		S. 1564
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Social Security Act to provide
		  health insurance coverage for children and pregnant and post-partum women
		  throughout the United States by combining the children and pregnant women
		  health coverage under Medicaid and SCHIP into a new All Healthy Children
		  Program, and for other purposes. 
	
	
		1.Short title; table of contents; findings;
			 purpose
			(a)Short titleThis Act may be cited as the
			 All Healthy Children Act of
			 2007.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents; findings; purpose.
					Sec. 2. Creation of
				new title XXII of the Social Security Act.
						Title XXII—All Healthy Children Program
						Sec. 2201. All Healthy Children Program.
						Sec. 2202. General contents of State all healthy children plan;
				  eligibility; enrollment.
						Sec. 2203. Benefits; premiums; cost-sharing; provider payment
				  rates.
						Sec. 2204. Payments to States.
						Sec. 2205. Application of SCHIP, Medicaid, and related SSA
				  provisions; waivers; administration.
						Sec. 2206. Definitions.
						Sec. 2207. Effective dates;
				  transition.
					Sec. 3. Commission on
				Children’s Health Coverage.
				
			(c)FindingsCongress finds the following:
				(1)More than 9,000,000 children in the United
			 States—one in 9—have no health insurance coverage.
				(2)Every 46 seconds, another baby is born
			 uninsured in the United States.
				(3)Existing health care programs for
			 low-income children vary widely, with different standards for eligibility, cost
			 sharing, and benefits in each of the 50 States and the District of
			 Columbia.
				(4)The majority of uninsured children are
			 eligible for coverage under Medicaid or the State Children’s Health Insurance
			 Program (SCHIP), but are not enrolled in existing programs because of different
			 eligibility and enrollment barriers that make it difficult to obtain or keep
			 coverage.
				(5)Millions more children are underinsured or
			 at risk of losing coverage if their parents change jobs or more employers drop
			 family coverage.
				(6)Uninsured children are almost 12 times as
			 likely as insured children to have an untreated medical need and are four times
			 as likely as insured children to have an unmet dental need.
				(7)Uninsured children are more than 5 times as
			 likely as insured children to have gone more than 2 years without a doctor
			 visit.
				(8)The majority of uninsured children live in
			 two-parent households and almost 90 percent live in families where at least 1
			 parent works.
				(9)An estimated 2/3 of
			 children and adolescents with mental health needs are not getting the care they
			 need and only 1 in 5 children with serious emotional disturbances receives
			 specialized treatment.
				(10)It costs less to provide health insurance
			 coverage to children than to any other group of people.
				(11)Increases in private health insurance costs
			 are dramatically outpacing increases in wages.
				(12)The United States spending on health care
			 per person is more than twice the average spent in industrialized countries,
			 yet the United States ranks near the bottom among those countries in infant
			 mortality rates.
				(13)Children enrolled in a health coverage
			 program experienced significant improvements in health after just 1 year and
			 significant decreases of limitations in their daily activities.
				(14)Enrollment in health insurance has been
			 associated with improvements in school.
				(15)When juvenile offenders arrested for minor
			 offenses had access to intensive and coordinated mental health services, more
			 than a 1/3 fewer were re-arrested the following year,
			 compared to those who only had access to basic mental health services.
				(d)PurposeIt is the purpose of this Act to simplify
			 and consolidate children’s health coverage under Medicaid and SCHIP into a
			 single program that guarantees children in all 50 States and the District of
			 Columbia all medically necessary services.
			2.Creation of new title XXII of the Social
			 Security Act
			(a)In generalThe Social Security Act is amended by
			 adding at the end the following new title:
				
					XXIIAll Healthy Children Program
						2201.All Healthy Children Program
							(a)In generalThere is established under this title a
				State-operated program receiving Federal financial assistance to provide
				comprehensive health coverage for children and pregnant and post-partum women
				in place of benefits previously provided for children and pregnant and
				post-partum women under the Medicaid program under title XIX and the State
				Children’s Health Insurance Program under title XXI.
							(b)State All Healthy Children Plan
				RequiredA State is not
				eligible for payment under section 2204 unless the State has submitted to the
				Secretary under section 2202 a plan that—
								(1)sets forth how the State intends to use the
				funds provided under this title to provide all healthy children assistance to
				uninsured children and pregnant and post-partum women consistent with the
				provisions of this title, and
								(2)has been approved under section
				2202.
								(c)State and individual
				entitlementThis title
				constitutes budget authority in advance of appropriations Acts and represents
				the obligation of the Federal Government to provide for the payment to States
				of amounts provided under section 2204. Each individual who is an all healthy
				children eligible individual and who qualifies for benefits under this title
				has an entitlement to such benefits in accordance with this title.
							(d)Rule of constructionIn construing the meaning, scope, and
				enforceability of the legal entitlement to assistance created by this title, it
				is the intent of Congress that existing judicial and other precedents or
				controlling law in effect on the date of enactment of this title relating to
				the construction of the meaning, scope, and enforceability of the legal
				entitlement of children and other individuals entitled to medical assistance
				under title XIX shall apply to the construction of the meaning, scope, and
				enforceability of the legal entitlement of individuals to all healthy children
				assistance under this title.
							(e)Private right of action
								(1)In generalAny person aggrieved by a violation of this
				title or a failure of an individual or entity, including a State or Federal
				agency, to comply with the provisions of this title, including any regulation
				promulgated pursuant to this title, may bring a civil action in any Federal
				district court, regardless of amount in controversy, or State court of
				competent jurisdiction to enforce such person’s rights.
								(2)No exclusion of other
				remediesThe availability of
				a private right of action under this subsection shall not be construed to
				preclude the ability of any person aggrieved to obtain relief for a violation
				of this title or a failure of an individual or entity to comply with the
				provision of this title, or any regulations promulgated pursuant to this title,
				under any other applicable statute or other basis for relief.
								(3)ReliefIn an action under this subsection, the
				court may award all relief allowed by law, including but not limited to
				compensatory and exemplary damages and injunctive relief, and attorneys’ fees
				and court costs.
								(4)Person aggrieved definedIn this subsection, the term person
				aggrieved includes a child or individual entitled to benefits under this
				title, the parent or guardian of such child, a provider of services to children
				or other individuals entitled to such benefits, or an association or other
				entity whose mission is to ensure that children or pregnant and post-partum
				women receive adequate health care services.
								(f)Effective
				dateNo State is eligible for
				payments under section 2204 for all healthy children assistance for coverage
				provided for periods beginning before October 1, 2008.
							2202.General contents of State all healthy
				children plan; eligibility; enrollment
							(a)General contentsA State all healthy children plan shall
				include a description, consistent with the requirements of this title,
				of—
								(1)the all healthy children assistance
				provided under the plan for all healthy children eligible individuals,
				including the proposed methods of delivery and utilization control
				systems;
								(2)eligibility standards consistent with
				subsection (b);
								(3)enrollment and outreach activities
				consistent with subsection (c); and
								(4)methods (including monitoring) used—
									(A)to assure the quality and appropriateness
				of care, particularly with respect to pre-natal care, well-baby care,
				well-child care, and immunizations provided under the plan, and
									(B)to assure access to all medically necessary
				health care services, including emergency services.
									(b)Eligibility standards and
				methodology
								(1)In generalThe all healthy children plan for a State
				shall provide that all of the following are all healthy children eligible
				individuals if they are residents:
									(A)Full subsidy individuals
										(i)All children under age 19 whose family
				income does not exceed 300 percent of the poverty line (as defined in section
				2110(c)(5)).
										(ii)All pregnant and post-partum women whose
				family income does not exceed 300 percent of the poverty line.
										(iii)All children under age 19 and pregnant and
				post-partum women who would have qualified for medical assistance under title
				XIX (as applied in the State as of October 1, 2005).
										(iv)All children who meet the requirements of
				subparagraphs (A) and (B) of section 1905(w)(1) (relating to independent foster
				care adolescents).
										(B)Transitional assistanceAn individual who loses eligibility as an
				individual described in subparagraph (A) because of an increase in family
				income, but only during the 3-month period beginning with the first month in
				which such eligibility is lost. Cost-sharing for transition coverage may not
				exceed the amounts the State plan charged for such individual before receiving
				transitional assistance.
									(C)Buy-in eligible individualsIndividuals who, but for the amount of
				family income, would be an individual described in subparagraph (A) and who are
				not described in subparagraph (B) if they meet such terms and conditions as the
				Secretary determines appropriate.
									(2)Residency requirementFor purposes of this title, an individual
				is a resident of a State if the individual is present in the State with intent
				to remain, and includes any individual who would be treated as such a resident
				under title XIX (as in effect as of January 1, 2007).
								(3)Post-partum woman definedIn this title, the term post-partum
				woman means a woman during the period beginning on the date of
				completion of pregnancy and ending on the last day of the first month that ends
				at least 60 days after such date.
								(4)Income methodologyThe methodology for determining income
				under a State all healthy children plan shall not be more restrictive than the
				income methodology described in section 1931(b)(1)(B), to the extent such
				methodology is consistent with the requirements of section 1902(a)(17).
								(5)No asset testThe State plan may not impose any asset or
				resource test for eligibility.
								(6)ConstructionNothing in this title shall be construed as
				preventing a State from covering individuals (such as individuals who are 19 or
				20 years of age) who are not all healthy children eligible individuals under
				title XIX.
								(7)Exclusion of public benefit
				definitionThe benefits
				provided under this title shall not be deemed to constitute a Federal or State
				public benefit within the meaning of title IV of the Personal Responsibility
				and Work Opportunity Reconciliation Act of 1996 (Public Law
				104–193) nor shall any documentation of citizenship be required
				for the purpose of securing benefits under this title.
								(8)Special rules for territoriesIn the case of States that are not one of
				the 50 states or the District of Columbia, the Secretary may, by regulation,
				adjust the income eligibility levels set forth in this title, taking into
				account factors such as average income, costs of living, and availability of
				health care coverage in a manner that assures equitable access to health
				coverage for children and pregnant and post-partum women residing in such
				States.
								(c)Enrollment
								(1)Streamlined enrollment systemEach State plan shall provide for a system
				of streamlined enrollment that includes the following (as specified by the
				Secretary):
									(A)A simple, short application form translated
				into multiple languages.
									(B)Applicant self-attestation of eligibility,
				subject to verification, random audits, or both.
									(C)The option for applications to be submitted
				in-person, on-line, by mail, or as part of applications for other
				programs.
									(D)Automatic enrollment, as provided under
				paragraph (2).
									(E)12-month continuous eligibility for
				children.
									(F)Presumptive eligibility during an interim
				period of coverage for individuals who appear to qualify for assistance under
				this title, on the basis of preliminary information.
									(G)A determination of continued eligibility at
				the end of an individual’s eligibility period, based on all data available to
				the State. If such determination cannot be made, the individual or family shall
				be contacted for additional information, but only to the extent such
				information is not available to State officials from other sources. The family
				shall be notified of all determinations and findings and given an opportunity
				to contest and appeal them. An individual’s eligibility shall continue until
				the redetermination process is complete.
									(2)Automatic enrollment procedures
									(A)In generalThe automatic enrollment procedures under
				this paragraph shall include enrollment of any all healthy children eligible
				individual at the following points, unless the individual (or parent or
				guardian on the individual’s behalf) affirmatively declines such
				enrollment:
										(i)Unless the individual otherwise establishes
				enrollment in health benefits plan or coverage, at the point of a final
				determination—
											(I)of individual’s eligibility to participate
				in any federally-funded, means-tested program, regardless of any differences
				between the program’s eligibility or income methodology and those otherwise
				used under this title, or
											(II)that, based on the income determinations
				made as part of such eligibility determination, the individual is eligible to
				participate under this title.
											(ii)Birth of a child in the United
				States.
										(iii)Assignment of a social security account
				number for a child.
										(iv)A visit with any health care provider
				eligible to participate in the program established under this title.
										(v)Enrollment in any public elementary or
				secondary school within the State or any other elementary or secondary school
				subject to mandatory immunization requirements.
										(vi)Enrollment in a publicly-subsidized child
				care program.
										(vii)Upon discharge of a child from a public
				institution or other institution where the child has been confined.
										(viii)Such other points of enrollment as the
				State or Secretary may establish.
										For purposes of this subparagraph,
				the term federally-funded, means-tested program includes the
				National School Lunch Program under the Richard B. Russell National School
				Lunch Act (42 U.S.C.
				1751 et seq.), the Food Stamp Program under the Food Stamp Act
				of 1977, the special supplemental nutrition program for women, infants, and
				children (WIC) under section 17 of the Child Nutrition Act of 1966
				(42 U.S.C.
				1786), subsidized child care under the Child Care Development
				Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), programs
				carried out under the Head Start Act (42 U.S.C. 9831 et seq.), and other
				means-tested programs designated by the Secretary.(B)Operation of automatic enrollment
										(i)In generalIn the case of automatic enrollment under
				subparagraph (A)—
											(I)the enrolled individual (or parents or
				guardians of such individual) shall be advised of the level of premiums and
				cost-sharing applicable consistent with section 2203 and the fact that
				enrollment is conditioned upon payment of any applicable premiums; and
											(II)the failure to pay any initial applicable
				premiums shall be treated as an affirmative rejection of coverage.
											(ii)NoticeThe State plan shall implement effective
				procedures, consistent with the Secretary’s guidelines, for ensuring
				that—
											(I)auto-enrolled individuals (or their parents
				or guardians) understand their right to decline the coverage made available
				through auto-enrollment; and
											(II)after enrollment, they receive confirmation
				of coverage and information on benefits.
											(iii)Equal treatmentA State plan shall implement effective
				procedures to ensure that individuals covered through auto-enrollment do not
				receive fewer services, on average, than do similar individuals enrolled
				through other means.
										(iv)Information sharingEach State shall develop the information
				technology infrastructure needed for automated transmission and analysis of
				data involving means-tested programs referred to in subparagraph (A) and other
				sources of data pertinent to eligibility under this title, including State and
				Federal income tax records and information contained in the National Directory
				of New Hires. Consistent with standards developed by the Secretary, the State
				shall implement effective safeguards that protect the confidentiality of such
				data and limit its use to the effective administration of this title, including
				an identification of potentially eligible individuals not enrolled in the State
				plan as well as eligibility verification.
										(3)OutreachEach State plan shall provide for a system
				for culturally and linguistically competent outreach to families of potentially
				eligible individuals, which shall—
									(A)be fully accessible to those whose ability
				to communicate is affected by disability; and
									(B)incorporate proactive communication (via
				telephone or in-person visits) to such families, consumer education, a
				preliminary or final eligibility determination, and enrollment completed within
				a single encounter, whenever possible, and proactive follow-up, when
				necessary.
									(d)Avoiding crowd-out and coordination with
				other health coverage programs
								(1)In generalThe State plan shall include a description
				of procedures, consistent with this subsection, to be used to ensure—
									(A)that benefits provided under the State all
				healthy children plan do not substitute for coverage under group health
				plans;
									(B)the provision of all healthy children
				assistance to all healthy children eligible individuals in the State who are
				Indians (as defined in section 4(c) of the Indian Health Care Improvement Act,
				25 U.S.C.
				1603(c)); and
									(C)coordination with other public and private
				programs providing creditable coverage for low-income children and pregnant and
				post-partum women.
									(2)Group health plan coverage
				permittedNotwithstanding
				paragraph (1)(A), a State plan may not deny enrollment under this title in the
				case of any of the following individuals or circumstances:
									(A)The individual would have qualified for
				medical assistance under title XIX under State law as in effect on October 1,
				2005.
									(B)The individual has family income that does
				not exceed 150 percent of the poverty line.
									(C)The individual’s enrollment under a group
				health plan—
										(i)ended more than four months before applying
				for enrollment under this title; or
										(ii)was involuntarily terminated because of the
				death of a parent, job loss, or other circumstance.
										(D)Other than for the subsidies described in
				section 2203(b)(2)(B) (in the case of all healthy children eligible individuals
				with family income that exceeds 300 percent of the poverty line), the failure
				of a parent or other individual (other than the enrollee) to enroll the all
				healthy children eligible individual in an available group health plan.
									(3)Supplemental coverage
									(A)In generalIn the case of an all healthy children
				eligible individual who is enrolled in a group health plan, the State
				plan—
										(i)must provide full supplemental coverage
				(described in subparagraph (B)) if—
											(I)the individual would have qualified for
				supplemental coverage under title XIX under State law as in effect on October
				1, 2005; or
											(II)the individual is disabled (as defined for
				purposes of the supplemental security income program under title XVI);
				and
											(ii)may provide some or all of such coverage to
				other all healthy children eligible individuals (or to reasonable
				classifications of such individuals, as specified under the State plan).
										(B)Full supplemental coverage
				describedFull supplemental
				coverage described in this subparagraph includes the following:
										(i)Benefits covered by the State plan that are
				outside the scope of benefits offered under the group health plan.
										(ii)Reimbursement of families’ premium payments
				under the group health plan for all healthy children eligible individuals so
				that costs do not exceed levels otherwise permitted by the State plan.
										(iii)Coverage of out-of-pocket costs incurred
				under the group health plan where such coverage prevents those costs from
				exceeding the levels otherwise permitted under the State plan.
										(e)Assistance for children who age out of
				assistanceThe State plan
				shall provide assistance in obtaining health benefits to individuals who lose
				eligibility under this title because of age.
							(f)Emergency coverageWhen an all healthy children eligible
				individual enrolled in a State plan in one State moves to another State because
				of natural disaster or other reasons, the individual shall receive immediate
				and automatic presumptive eligibility under this title in the State to which
				the individual moves.
							2203.Benefits; premiums; cost-sharing; provider
				payment rates
							(a)Benefits
								(1)In generalThe all healthy children assistance under
				this title shall include benefits for all medically necessary health care,
				including early and periodic screening, diagnostic, and treatment services (as
				defined in section 1905(r)) consistent with the requirements of section
				1902(a)(43).
								(2)Benefit protectionsThe State plan shall provide for all
				benefit protections for all healthy children eligible individuals that would
				otherwise have applied under title XIX if such individuals were entitled to
				medical assistance under such title, including the application of no
				preexisting exclusion.
								(b)PremiumsSubject to subsection (d)—
								(1)No premium for lower-income
				individualsFor all healthy
				children eligible individuals described in subparagraph (A) or (B) of section
				2202(b)(1), there shall be no premium imposed for coverage under this
				title.
								(2)Required premiums for buy-in eligible
				individuals
									(A)In generalExcept as provided in this paragraph, in
				the case of all healthy children eligible individuals described in section
				2202(b)(1)(C), the premium for coverage under this title shall be the
				applicable percentage specified in subparagraph (D) of such premium (as
				estimated under a methodology specified by the Secretary) as is equal to the
				full average per capita cost of benefits for all healthy children eligible
				individuals under the State all healthy children plan.
									(B)Aggregate limit
										(i)In generalSubject to clause (ii), in no case shall
				the premium for coverage under this title exceed (taking into account any
				private coverage in which the all healthy children eligible individual is
				enrolled as well as supplemental coverage purchased under this title)—
											(I)5 percent of the family income; or
											(II)in the case of multiple eligible
				individuals within the same family, 10 percent of family income.
											(ii)LimitationClause (i) shall not apply for an all
				healthy children eligible individual in a family if—
											(I)the individual could be covered under a
				group health plan for which the employer (or other plan sponsor) provides for
				payment of at least 50 percent of the premium for coverage of such individual;
				and
											(II)the individual is not so covered because of
				a rejection of such coverage option.
											(C)Optional subsidiesA State plan may reduce premiums otherwise
				imposed for reasonable classifications of all healthy children eligible
				individuals described in section 2202(b)(1)(C). Such classifications may
				include—
										(i)all healthy children eligible individuals
				with family income within specific income ranges;
										(ii)all healthy children eligible individuals
				with special health care needs; and
										(iii)all healthy children eligible individuals
				who could have qualified for medical assistance under an optional eligibility
				category under title XIX (as in effect as of January 1, 2007).
										(D)Applicable percentage
				specifiedFor purposes of
				subparagraph (A)(i), with respect to all healthy children eligible individuals
				described in section 2202(b)(1)(C), the applicable percentage specified in this
				subparagraph is as follows:
										(i)In the case of such all healthy children
				eligible individuals whose income exceeds 300, but does not exceed 320 percent
				of the poverty line, 25 percent.
										(ii)In the case of such all healthy children
				eligible individuals whose income exceeds 320, but does not exceed 340 percent
				of the poverty line, 35 percent.
										(iii)In the case of such all healthy children
				eligible individuals whose income exceeds 340, but does not exceed 360 percent
				of the poverty line, 45 percent.
										(iv)In the case of such all healthy children
				eligible individuals whose income exceeds 360, but does not exceed 380 percent
				of the poverty line, 55 percent.
										(v)In the case of such all healthy children
				eligible individuals whose income exceeds 380, but does not exceed 400 percent
				of the poverty line, 65 percent.
										(vi)In the case of such all healthy children
				eligible individuals whose income exceeds 400, but does not exceed 425 percent
				of the poverty line, 80 percent.
										(vii)In the case of such all healthy children
				eligible individuals whose income exceeds 425, but does not exceed 450 percent
				of the poverty line, 90 percent.
										(viii)In the case of such all healthy children
				eligible individuals whose income exceeds 450 percent of the poverty line, 100
				percent.
										(3)Premium payments
									(A)In generalThe State all healthy children plan shall
				provide effective measures, consistent with standards established by the
				Secretary, to make premium payment simple and convenient to parents (or other
				payers) and to preserve continuity of coverage. Such measures shall
				include—
										(i)discounts to encourage the payment of
				quarterly or annual premiums in advance;
										(ii)options to make premium payments
				automatically by credit card, debit account payments, electronic fund
				transfers, payroll withholding, or otherwise; and
										(iii)payment opportunities at multiple,
				convenient community locations.
										(B)Promoting continuity of
				coverageIn the case of all
				healthy children eligible individuals for whom premium payments are required
				under the State plan, the plan shall have effective procedures to prevent
				premium non-payment from interrupting continuity of coverage. If there is a
				default on premium payments, the State plan shall provide reasonable
				opportunities to cure such default, including at least a 60-day period,
				following notice of default, during which overdue premium payments may be made
				without interrupting coverage or incurring interest charges, late fees, or
				other costs.
									(c)Cost-sharing
								(1)LimitationsSubject to subsection (d), for all healthy
				children eligible individuals with a family income that—
									(A)does not exceed 200 percent of the poverty
				line, there shall be no out-of-pocket cost-sharing imposed;
									(B)does exceed 200 percent, but does not
				exceed 300 percent, of the poverty line, only nominal out-of-pocket
				cost-sharing may be imposed; or
									(C)exceeds 300 percent of the poverty line,
				out-of-pocket cost-sharing charged may not exceed levels the Secretary finds to
				be consistent with charges under employer-based health insurance for the
				majority of employees enrolled in such coverage nationally.
									In no case shall an all healthy
				children eligible individual described in subparagraph (A) or (B) of section
				2202(b)(1) be denied services under this title because of failure to pay
				out-of-pocket cost-sharing.(2)WaiverA state may elect to waive or reduce
				out-of-pocket cost-sharing otherwise authorized under this subsection.
								(d)Limitations on out-of-pocket costs
								(1)Current medicaidFor each all healthy children eligible
				individual, premiums and out-of-pocket cost-sharing may not exceed the levels
				that would have been charged for that individual under State Medicaid and SCHIP
				law as of October 1, 2005, updated in a manner specified by the Secretary based
				on changes, after that date, to average earnings among families with incomes
				that do not exceed 200 percent of the poverty line.
								(2)AffordabilityThe State plan shall provide effective
				measures, consistent with standards established by the Secretary, to further
				limit out-of-pocket cost-sharing (taking into account all premiums and
				cost-sharing) of all healthy children eligible individuals to affordable
				levels, for all individual health care services and total family costs. Such
				measures may include coding of each individual’s enrollment card. Such measures
				may not include a requirement that households track incurred costs.
								(e)Choice of plansTo the extent feasible, a State plan must
				provide, insofar as the plan provides for benefits through enrollment in
				specific health benefits plans, for each enrollee to have a choice of at least
				two health plan options, consistent with the requirements of section
				1932.
							(f)Reimbursement ratesThe State shall establish under the State
				plan, in consultation with appropriate child health providers and
				experts—
								(1)payment rates for providers that
				are—
									(A)not less than 80 percent of the average of
				payment rates for similar services for providers under private health insurance
				plans within that State; and
									(B)sufficient in amount to ensure that
				enrolled all healthy children eligible individuals have adequate access to all
				services covered under this title; and
									(2)payments rates to capitated plans that are
				actuarially sound, based on comprehensive encounter data.
								2204.Payments to States
							(a)PaymentSubject to the succeeding provisions of
				this section, the Secretary shall pay to each State with a plan approved under
				this title, an amount for each quarter equal to the Federal all healthy
				children matching rate for the State (as determined under subsection (b)) of
				the total expenditures under the plan for the quarter, except that the matching
				rate for the development and operation of information technology shall be the
				same as the Federal matching percentage in effect for such technology under
				subparagraphs (A) and (B) of section 1903(a)(3).
							(b)Computation of Federal all healthy children
				matching rate
								(1)In generalSubject to paragraph (3), the Federal all
				healthy children matching rate under this subsection for a State for a calendar
				quarter in a fiscal year is equal to the ratio of—
									(A)the total expenditures under the State plan
				under this title for the quarter that are attributable to required populations
				and services, less the State share of basic expenditures described in paragraph
				(2), to
									(B)the total expenditures referred to in
				subparagraph (A).
									(2)State share for basic expenditures
									(A)In generalThe State share of expenditures
				attributable to required populations and services under this title for a
				quarter in a fiscal year is equal to ¼ of the product of the following:
										(i)Base amountThe base FY 2006 amount (specified in
				subparagraph (B) for the State).
										(ii)Child increase factorOne plus the percentage increase in the
				number of children residing in the State, as estimated by the Secretary, from
				fiscal year 2006 to the fiscal year involved.
										(iii)Cost increase factorOne plus the percentage increase in the
				medical care component of the consumer price index for all urban consumers
				(U.S. city average), as estimated by the Secretary, from fiscal year 2006 to
				the fiscal year involved.
										(B)Base FY 2006 amountFor purposes of this paragraph, the
				base FY 2006 amount for a State is equal to the sum of—
										(i)the total amount of expenditures made by
				the State during calendar quarters in fiscal year 2006 under title XIX
				(including under any waiver under section 1115) that are attributable to
				coverage of individuals who meet the requirement to be all healthy children
				eligible individuals, including an appropriate portion of administrative
				expenses, reduced by the amount of Federal financial participation provided
				with respect to such expenditures; and
										(ii)the total amount of expenditures made by
				the State during calendar quarters in fiscal year 2006 under title XXI
				(including under any waiver under section 1115), reduced by the amount of
				payment received by the State under such title for such quarters.
										(3)Counter-cyclical reductionThe Secretary shall establish a formula for
				providing, in addition to the base Federal matching amounts, automatic
				supplemental assistance to States that experience a sustained economic
				downturn, based upon State’s quarterly unemployment rate exceeding the State’s
				average of such rates during a period of previous calendar quarters (in such
				number as the Secretary shall specify) and by a percentage to be determined by
				the Secretary and in an amount calculated on the basis of the relationship
				between changes in unemployment and anticipated increases in providing services
				under this title. The supplemental assistance shall be distributed quarterly
				through a supplement to the State’s Federal payment and shall be for such
				duration as the Secretary determines appropriate.
								(c)Bonus for meeting enrollment
				targetsThe Secretary is
				authorized to establish a system for providing additional bonus payments for
				States that meet or exceed enrollment targets established for each State by the
				Secretary, taking into account the circumstances in each State.
							(d)Advance Payment; Retrospective
				AdjustmentThe Secretary may
				make payments under this section for each quarter on the basis of advance
				estimates of expenditures submitted by the State and such other investigation
				as the Secretary may find necessary, and may reduce or increase the payments as
				necessary to adjust for any overpayment or underpayment for prior
				quarters.
							(e)Treatment of territoriesIn the case of States that are not one of
				the 50 States or the District of Columbia, the Secretary shall by regulation
				establish an equitable formula for allocating funds to provide services to all
				healthy children eligible individuals residing in such States.
							2205.Application of SCHIP, Medicaid, and related
				SSA provisions; waivers; administration
							(a)SCHIP provisions relating to plan
				submission, strategic objectives and performance goals, and
				auditsExcept to the extent
				inconsistent with the provisions of this title, sections 2106, 2107, and
				2108(d) shall apply with respect to State plans under this title in the same
				manner as they applied with respect to State plans under title XXI.
							(b)Medicaid provisionsExcept to the extent inconsistent with the
				provisions of this title, the provisions of title XIX (and the provisions of
				title XI, including section 1115, insofar as they are applicable to title XIX)
				shall apply to activities under this title.
							(c)Limitation on waiversNo waiver shall be granted under section
				1115 with respect to this title if it is likely to result in—
								(1)an increase in health care or health
				premium costs for all healthy children eligible individuals under this title;
				or
								(2)a reduction in benefits, eligibility,
				guaranteed eligibility, health care access, or health care quality for such
				individuals under this title.
								(d)Annual
				reportsThe Secretary shall
				present annual reports to Congress describing implementation of this title.
				Such reports shall include a description of—
								(1)optional coverage chosen by States;
				and
								(2)for each category of coverage and method of
				enrollment, nationwide and State-specific data showing the number and
				characteristics of all healthy children eligible individuals receiving
				coverage, services provided, categories and amounts of expenditures.
								2206.Definitions
							(a)In generalFor purposes of this title:
								(1)All healthy children eligible
				individualThe term all
				healthy children eligible individual means individuals described in
				section 2202(b)(1).
								(2)All healthy children
				assistanceThe term all
				healthy children assistance means payment under this title for part or
				all of the cost of health benefits coverage for all healthy children eligible
				individual.
								(3)Child, group health plan, and poverty
				lineThe terms
				child, group health plan, and poverty
				line have the meanings given such terms in section 2110(c).
								(4)State all healthy children plan; State
				planThe terms State
				all healthy children plan and State plan mean such a plan
				as approved under this title.
								(5)StateThe term State has the meaning
				given such term for purposes of titles XIX and XXI.
								2207.Effective dates; transition
							(a)Effective
				dateBenefits and payments to
				States shall first be available under this title for items and services
				furnished on or after October 1, 2008 (in this section referred to as the
				All Healthy Children Program effective date).
							(b)Transition provisions
								(1)In generalAny child under 19 years of age, any
				pregnant or post-partum woman, or any independent foster care adolescent (as
				defined in section 1905(w)(1)) who, as of the day before the All Healthy
				Children Program effective date, is enrolled under title XIX or XXI shall, as
				of such effective date, automatically qualify for and be enrolled in the State
				plan under this title, with the benefits based on the family income of the
				individual as most recently determined for purposes of the title under which
				the individual was enrolled.
								(2)Treatment of SCHIP adultsIn the case of an individual not described
				in paragraph (1) who, as of the day before the All Healthy Children Program
				effective date, was enrolled under title XXI through a program waiver, during
				the remainder of such program waiver period, so long as the individual
				continues to meet the conditions for eligibility under such program waiver,
				shall be eligible for medical assistance under the State plan under title XIX
				and, with respect to medical assistance to such individuals, the enhanced FMAP
				under title XXI shall be substituted for the Federal medical assistance
				percentage (FMAP) for purposes of section 1903(a)(1).
								(3)GuidanceThe Secretary shall provide guidance and
				assistance to the States in carrying out this section.
								(c)Medicaid; SCHIP transitionNotwithstanding any other provision of law,
				as of the All Healthy Children Program effective date, any all healthy children
				eligible individual shall not be eligible for medical assistance under title
				XIX or child health assistance under title XXI and no Federal financial
				participation shall be available under either such title with respect to such
				individuals.
							.
			3.Commission on Children’s Health
			 Coverage
			(a)EstablishmentThere is hereby established a Commission on
			 Children’s Health Coverage (in this section referred to as the
			 Commission).
			(b)Composition
				(1)In generalThe Commission shall be composed of the
			 following:
					(A)Four members one each appointed by the
			 majority and minority leaders of the House of Representatives and the majority
			 and minority leaders of the Senate.
					(B)One member appointed by the Secretary of
			 Health and Human Services.
					(C)Two members one each appointed by the
			 American Academy of Pediatrics and by the Institute of Medicine of the National
			 Academies of Science.
					(D)One member appointed by the Secretary of
			 Health and Human Services who is a representative of parents of children with
			 special health care needs.
					(E)One member appointed by the Secretary of
			 Health and Human Services who is a representative of a children’s advocacy
			 group.
					(F)Two non-voting advisory members appointed
			 by the National Governors Association.
					Appointment of members of the
			 Commission shall first be made not later than 60 days after the date of the
			 enactment of this Act.(2)TermsThe term of each member of the Commission
			 shall be for 2 years. A vacancy shall be filled in the same manner as the
			 original appointment but the member so appointed shall serve for the remainder
			 of the term of the vacating member.
				(3)CompensationMembers of the Commission who are not
			 Federal officers or employees shall be entitled to compensation, including
			 travel time, at a per diem rate equivalent of rate for level IV of Executive
			 Schedule under section 5315 of title 5, United
			 States Code, and for travel expense reimbursement, at rates authorized for
			 employees of agencies under such title.
				(4)ChairThe Secretary shall designate a member to
			 serve as Chair of the Commission.
				(5)MeetingsThe Commission shall meet at the call of
			 the Chair.
				(6)Use of committeesThe Commission may establish committees if
			 necessary to carry out its duties.
				(c)Supermajority requirement for
			 actionsCommission actions
			 must be approved by at least six of the members described in subparagraphs (A)
			 through (E) of subsection (b)(1).
			(d)Administration
				(1)Powers
					(A)HearingsThe Commission may hold such hearings, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Commission considers advisable to carry out this
			 section.
					(B)Information from Federal
			 agenciesThe Commission may
			 secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out this section. Upon request of the
			 Chairperson of the Commission, the head of such department or agency shall
			 furnish such information to the Commission.
					(C)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the Federal Government.
					(D)GiftsThe Commission may accept, use, and dispose
			 of gifts or donations of services or property.
					(2)CompensationWhile serving on the business of the
			 Commission (including travel time), a member of the Commission who is not a
			 Federal officer or employee shall be entitled to compensation at the per diem
			 equivalent of the rate provided for level IV of the Executive Schedule under
			 section
			 5315 of title 5, United States Code, and while so serving away
			 from home and the member’s regular place of business, any member may be allowed
			 travel expenses, as authorized by the chairperson of the Commission. All
			 members of the Commission who are officers or employees of the United States
			 shall serve without compensation in addition to that received for their
			 services as officers or employees of the United States.
				(3)Staff
					(A)In generalThe Chair of the Commission may, without
			 regard to the civil service laws and regulations, appoint and terminate an
			 executive director and such other additional personnel as may be necessary to
			 enable the Commission to perform its duties. The employment of an executive
			 director shall be subject to confirmation by the Commission.
					(B)Staff compensationThe Chair of the Commission may fix the
			 compensation of the executive director and other personnel without regard to
			 chapter 51 and subchapter III of
			 chapter
			 53 of title 5, United States Code, relating to classification
			 of positions and General Schedule pay rates, except that the rate of pay for
			 the executive director and other personnel may not exceed the rate payable for
			 level V of the Executive Schedule under section 5316 of such title.
					(C)Detail of Government
			 employeesAny Federal
			 Government employee may be detailed to the Commission without reimbursement,
			 and such detail shall be without interruption or loss of civil service status
			 or privilege.
					(D)Procurement of temporary and intermittent
			 servicesThe Chair of the
			 Commission may procure temporary and intermittent services under
			 section
			 3109(b) of title 5, United States Code, at rates for
			 individuals which do not exceed the daily equivalent of the annual rate of
			 basic pay prescribed for level V of the Executive Schedule under section 5316
			 of such title.
					(e)Reimbursement of costsThe Secretary shall provide, from general
			 operating funds of the Department of Health and Human Services, the Commission
			 with such funds and support as may be necessary to support its
			 activities.
			(f)Annual
			 reportsBeginning one year
			 after the All Healthy Children Program effective date, the Commission shall
			 transmit to Congress an annual report that evaluates the status of children’s
			 health coverage in the United States, including an evaluation of the
			 implementation of title XXII of the Social Security Act and recommendations for
			 policy improvements at the State and national levels and in the private sector
			 to improve such coverage. Each such report shall include an evaluation of the
			 improvements in the quality of children’s health by assessing outcome measures
			 achieved by providers of care, especially at Federally-qualified health centers
			 (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C.
			 1396d(l)(2)(B)).
			(g)Submission of legislative proposal for
			 universal coverage of childrenNot later than three years after the date
			 of the enactment of this Act, the Commission shall submit to Congress a report
			 that contains a legislative proposal that would assure health benefits coverage
			 for all children in the United States. Such proposal may include a requirement
			 that parents obtain coverage for their children or that employers fund coverage
			 for children of their workers. The proposal shall provide for the
			 following:
				(1)Coverage shall include all medically
			 necessary care for all children.
				(2)Enrollment shall be simple and
			 seamless.
				(3)Unnecessary costs shall be avoided.
				(4)Quality, access and continuity of care
			 shall be promoted.
				(h)Expedited Congressional consideration of
			 legislative proposal
				(1)Bill introduction
					(A)In generalAny legislative proposal described in
			 subsection (f) may be introduced as a bill by request in the following
			 manner:
						(i)House of RepresentativesIn the House of Representatives, by the
			 majority leader and the minority leader not later than 10 days after receipt of
			 the legislative proposal.
						(ii)SenateIn the Senate, by the majority leader and
			 the minority leader not later than 10 days after receipt of the legislative
			 proposal.
						(B)Alternative by administrationThe President may submit a legislative
			 proposal based on the recommendations of the Commission and such legislative
			 proposal may be introduced in the manner described in subparagraph (A).
					(2)Committee consideration
					(A)In generalAny legislative proposal submitted pursuant
			 to subparagraph (A) or (B) of paragraph (1) (in this subsection referred to as
			 implementing legislation) shall be referred to the appropriate
			 committees of the House of Representatives and the Senate.
					(B)Committee reportingIf, not later than 150 days after the date
			 on which the implementing legislation is referred to a committee under
			 subparagraph (A), the committee has reported the implementing legislation or
			 has reported an original bill whose subject is related to universal health
			 benefits coverage of children, or to providing access to affordable health care
			 coverage for all children, the regular rules of the applicable House of
			 Congress shall apply to such legislation.
					(C)Discharge from committees
						(i)Senate
							(I)In generalIf the implementing legislation or an
			 original bill described in paragraph (1) has not been reported by a committee
			 of the Senate within 180 days after the date on which such legislation was
			 referred to committee under subparagraph (A), it shall be in order for any
			 Senator to move to discharge the committee from further consideration of such
			 implementing legislation.
							(II)Sequential referralsShould a sequential referral of the
			 implementing legislation be made, the additional committee has 30 days for
			 consideration of implementing legislation before the discharge motion described
			 in subclause (I) would be in order.
							(III)ProcedureThe motion described in subclause (I) shall
			 not be in order after the implementing legislation has been placed on the
			 calendar. While the motion described in subclause (I) is pending, no other
			 motions related to the motion described in subclause (I) shall be in order.
			 Debate on a motion to discharge shall be limited to not more than 10 hours,
			 equally divided and controlled by the majority leader and the minority leader,
			 or their designees. An amendment to the motion shall not be in order, nor shall
			 it be in order to move to reconsider the vote by which the motion is agreed or
			 disagreed to.
							(IV)ExceptionIf implementing language is submitted on a
			 date later than May 1 of the second session of a Congress, the committee shall
			 have 90 days to consider the implementing legislation before a motion to
			 discharge under this clause would be in order.
							(ii)House of RepresentativesIf the implementing legislation or an
			 original bill described in paragraph (1) has not been reported out of a
			 committee of the House of Representatives within 180 days after the date on
			 which such legislation was referred to committee under subparagraph (A), then
			 on any day on which the call of the calendar for motions to discharge
			 committees is in order, any member of the House of Representatives may move
			 that the committee be discharged from consideration of the implementing
			 legislation, and this motion shall be considered under the same terms and
			 conditions, and if adopted the House of Representatives shall follow the
			 procedure described in subparagraph (4)(A).
						(3)Floor consideration
					(A)Motion to proceedIf a motion to discharge made pursuant to
			 paragraph (3)(B)(ii)(I) or (3)(B)(ii)(II) is adopted, then, not earlier than 5
			 legislative days after the date on which the motion to discharge is adopted, a
			 motion may be made to proceed to the bill.
					(B)Failure of motionIf the motion to discharge made pursuant to
			 either such paragraph fails, such motion may be made not more than 2 additional
			 times, but in no case more frequently than within 30 days of the previous
			 motion. Debate on each of such motions shall be limited to 5 hours, equally
			 divided.
					(C)Applicable rulesOnce the Senate is debating the
			 implementing legislation the regular rules of the Senate shall apply.
					
